Title: From George Washington to George William Fairfax, 10 July 1783
From: Washington, George
To: Fairfax, George William


                        
                            My dear Sir,
                            State of New York 10th July 1783.
                        
                        With very sincere pleasure I receiv’d your favor of the 26th March—It came to hand a few days ago, &
                            gave me the satisfaction of learning that you enjoyed good health, and that Mrs Fairfax had improved in hers. there was
                            nothing wanting in this Letter to give compleat satisfaction to Mrs Washington & myself, but some expression to
                            induce us to believe you would once more become our Neighbours—Your House at Belvoir I am sorry to add is no more, but
                            mine (which is enlarged since you saw it) is most sincerely & heartily at your Service till you could rebuild it.
                        As the path, after being closed by a long, arduous, & painful contest, is to use an Indian methaphor, now
                            opened & made smooth I shall please myself with the hope of hearing from you frequently; & till you forbid me to
                            endulge the wish I shall not despair of seeing you & Mrs Fairfax once more the Inhabitants of Belvoir, & greeting you
                            both there, the intimate companions of our old age, as you have been of our younger years. I cannot sufficiently express my sensibility for your kind congratulations on the favourable termination of
                            the War, & for the flattering manner in wch you are pleased to speak of my instrumentality in effecting a Revolution,
                            which I can truely aver was not in the Beginning, premeditated; but the result of dire necessity brought about by the
                            persecuting spirit of the British Government. This no man can speak to with more certainty, or assert upon better ground
                            than myself—as I was a member of Congress and in the Councils of America till the Affair at Bunker hill and was an
                            attentive observer & witness to those interesting and painful struggles for accommodation, & redress of grievinces in
                            a Constitutional way which all the world saw and must have approved, except the ignorant—deluded—and designing.
                        I unite my prayers most fervently with yours for wisdom to these U. States and have no doubt, after a little
                            while all errors in the present form of their Government will be corrected and a happy temper be diffused through the
                            whole; but like young heirs come a little prematurely perhaps to a large Inheritance it is more than probable they will
                            Riot for a while—but, in this, if it should happen, tho’ it is a circumste wch is to be lamented (as I would have the
                            National character of America be pure and immaculate) will work its own cure, as there is virtue at the bottom.
                        You speak of having written many Letters to me during the War; but few, very few indeed have ever reached me.
                            Early, & repeatedly, did I advise you of the impracticability—while I continued to direct the Military operations of
                            this Country—of my paying the smallest attention to your Interest in Virginia, & pressed you to name some other friend
                            to superintend your business. Upon your suggestion of Mr Nicholas I wrote to him on the subject without obtaining an
                            answer—and wrote, & wrote again to him Months after he was dead, so little acquainted was I with the private
                            occurrences of our own State—nor to This moment have I got an answer from any one on the Subject, & know as little—perhaps less than you do. of the situation of your Affairs in Virginia—I have been in the State but once since the 4th of
                            May 1775 and that was at the Siege of York—in going thither I spent one day at my own House, and in returning I took 3 or
                            4. without attempting to transact a particle of private business, even for myself—I do not conceive that it would be any
                            consolation to you to hear that your Nieghbours were equal Sufferers with yourself or you might thank God as an Overseer
                            in the Service of your Father in Law did when he was rendering an Acct to his Employer in the time of a calamatous drth of
                            the miserable prospect before him & the probability of their starving, that his Neighbours were as bad off as himself.
                        The amiable Mr Custis was taken Sick at the Siege of York, & died at Colo. Bassetts the  of Novr—he has left four lovely Children; three girls & a boy (the
                            latter is the youngest) who were all very well & promising when we heard last from them—His widow is yet single, &
                            lives where he did, at the place formerly Robt Alexanders (above Alexandria) which he bought and handsomely approved
                            before his death. Mrs Washington enjoys an incompetent share of health; Billious Fevers & Cholic’s attack her very often, &
                            reduce her low. at this moment she is but barely recovering from one of them—at the sametime that she thanks Mrs Fairfax
                            and you for your kind suggestion of Doctr Iomes’s Annaliptic Pills, she begs you both to accept her most Affectionate
                            Regards_she would have conveyed these in a letter of her own, with grateful acknowledgments of Mrs Fairfax’s kind
                            remembrance by Mr Lee, if her health would have allow’d it.
                        I wait with great impatience the arrival of the Definitive Treaty—that I may quit my Military employments,
                            and bid adieu to public life—and in the shades of retirement seek that repose & tranquillity to which I have been an
                            entire stranger for more than Eight years. I wish for it too because it will afford me some leizure to attend to an
                            impaired fortune and recover—as it were from a state of torpidity or suspension—except in the Instances of having money
                            paid to me at the depreciated value—my private concerns.  My warmest & best Affections attend Mrs Fairfax & yourself—and I am Dr Sir Yr
                            Most Obt & Hble Servt
                        
                            Go: Washington
                        
                    